ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_08_FR.txt. 359




           DE
            u CLARATION DE M. LE JUGE BENNOUNA



   Maintien de la RFY au sein des Nations Unies — Effets de l’admission de la
Serbie-et-Monténégro aux Nations Unies le 1er novembre 2000 — Complicité
de la Serbie dans le génocide — Mens rea du complice par opposition à celui de
l’auteur principal — Liens entre responsabilité pénale individuelle et responsa-
bilité étatique — Définition de la complicité — « Scorpions », force paramili-
taire sous contrôle serbe.

   Je voudrais, au travers de cette déclaration, compléter et éclairer cer-
tains des développements que la Cour consacre à la réaffirmation de sa
compétence pour donner son jugement dans cette affaire. J’expliciterai
ensuite les raisons qui m’ont amené à être en désaccord avec la Cour
lorsqu’elle a conclu à la non-complicité de la Serbie dans le génocide
commis à Srebrenica.
   Concernant la compétence, je suis pleinement d’accord avec les déve-
loppements de la Cour sur le caractère res judicata de l’arrêt de 1996, en
ce qu’il postule que la République fédérative de Yougoslavie (RFY) avait
la qualité de Membre des Nations Unies et de partie au Statut de la Cour.
Si, en effet, à la date critique de l’introduction de l’instance, cette qualité
n’était pas contestée par les Parties elles-mêmes, comme l’a rappelé la
Cour, il se trouve que l’organisation universelle a été confrontée à une
situation sans précédent qui, ainsi que l’avait relevé son conseiller juri-
dique le 29 septembre 1992,
      « n’est pas prévue par la Charte des Nations Unies, à savoir les
      conséquences sur le plan de l’appartenance à l’Organisation de la
      désintégration d’un Etat Membre s’il n’y a pas d’accord à ce sujet
      entre les successeurs immédiats de cet Etat ou entre les autres Etats
      Membres de l’Organisation » (Nations Unies, doc. A/47/485).

Le Conseil de sécurité avait noté ce désaccord et en avait déduit l’absence
d’une succession automatique de la RFY à la République fédérative
socialiste de Yougoslavie (résolution 777 (1992)). L’Assemblée générale,
en conséquence, dans sa résolution 47/1 du 22 septembre 1992, avait sus-
pendu la participation de la RFY à ses travaux et lui avait demandé de
présenter une demande d’adhésion à l’Organisation, mais ce pays n’en a
pas moins continué à participer aux débats du Conseil de sécurité et à
faire publier ses documents en tant que documents officiels des Nations
Unies.
   A mon avis, la situation sui generis de la RFY, évoquée par la Cour
dans son arrêt du 3 février 2003 sur la demande en revision, se réfère à la
volonté qui s’est exprimée au sein des Nations Unies de maintenir cet

320

360      APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. BENNOUNA)


Etat au sein de l’Organisation avec des droits réduits, en attendant de lui
faire subir le test de l’article 4 de la Charte afin qu’il démontre qu’il est
bien un Etat pacifique qui accepte les obligations de la Charte, est
capable de les remplir et est disposé à le faire.
   Il a fallu attendre le 1er novembre 2000 pour que la Serbie-et-Monté-
négro soit admise aux Nations Unies, après que le régime Milošević ait
été écarté et que son chef ait été transféré au Tribunal pénal international
pour l’ex-Yougoslavie (TPIY) à La Haye. On ne peut pas pour autant en
déduire qu’il y a eu un vide juridique entre la dissolution de l’ex-Yougo-
slavie et cette admission, c’est-à-dire, pendant près de huit années. La
continuité de la présence de la RFY au sein de l’Organisation des
Nations Unies a permis à celle-ci de maintenir ses moyens de pression sur
ce pays, notamment au travers des sanctions au titre du chapitre VII de la
Charte, jusqu’à ce qu’il rejoigne la légalité internationale. La Cour était
pleinement consciente de cette situation en 1996 lorsqu’elle s’est déclarée
compétente pour se prononcer sur le différend dont elle a été saisie par la
Bosnie-Herzégovine. Il nous paraît évident, en présence de la situation
sans précédent à laquelle la communauté internationale a été confrontée,
que le changement d’attitude de la Serbie-et-Monténégro et son admis-
sion aux Nations Unies le 1er novembre 2000 ne pouvaient avoir d’effet
que pour l’avenir.
   Dans son arrêt sur la demande en revision, la Cour a considéré ainsi que

      « [l]a résolution 47/1 ne portait notamment pas atteinte au droit de la
      RFY d’ester devant la Cour ou d’être partie à un différend devant
      celle-ci dans les conditions fixées par le Statut » (Demande en revision
      de l’arrêt du 11 juillet 1996 en l’affaire relative à l’Application de la
      convention pour la prévention et la répression du crime de génocide
      (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires (You-
      goslavie c. Bosnie-Herzégovine), arrêt, C.I.J. Recueil 2003, p. 31,
      par. 70).
Et, en effet, lorsqu’elle s’est prononcée sur sa compétence en 1996, la
Cour était parfaitement au fait de la situation de la RFY à l’égard de
l’Organisation des Nations Unies. C’est pour cela qu’elle a tenu à souli-
gner lorsqu’elle a été saisie d’une demande en revision que
      « la résolution 55/12 de l’Assemblée générale en date du 1er no-
      vembre 2000 [relative à l’admission de la RFY] ne peut avoir rétro-
      activement modifié la situation sui generis dans laquelle se trou-
      vait la RFY vis-à-vis de l’Organisation des Nations Unies
      pendant la période 1992-2000, ni sa situation à l’égard du Statut
      de la Cour et de la convention sur le génocide » (ibid., par. 71).
   En ce qui concerne le fond de cette affaire, je considère que tous les
éléments étaient réunis pour que la Cour puisse conclure à la responsa-
bilité de la RFY pour complicité avec la Republika Srpska et son armée
dans le génocide commis à Srebrenica. C’est pour cette raison que j’ai

321

361      APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. BENNOUNA)


voté contre le point 4 du dispositif de l’arrêt. L’examen de la question de
la complicité de génocide de la RFY, au sens du litt. e) de l’article III de
la convention de 1948, a permis de constater à quel point la Cour était
tributaire, lorsqu’il s’agit d’apprécier la responsabilité de l’Etat, des
conclusions du Tribunal pénal international pour l’ex-Yougoslavie rela-
tives à la culpabilité des acteurs individuels principaux de ce drame, qu’il
s’agisse de M. Milošević ou de M. Mladić. D’ailleurs, la Cour s’est
appuyée exclusivement sur l’arrêt du TPIY dans l’affaire Krstić lorsqu’il
s’est agi de qualifier le crime de Srebrenica de crime de génocide.
   Dans la mesure où le procès de Milošević n’est pas parvenu à son
terme et que M. Mladić n’a pas été arrêté et déféré au TPIY, la Cour n’a
pu disposer de tous les éléments de preuve indispensables pour apprécier
la complicité de la Serbie dans le génocide de Srebrenica. Par conséquent,
la Cour a fait bénéficier la RFY du doute qui persiste, selon elle, sur le
comportement de la haute hiérarchie de cet Etat en juillet 1995, lors de la
préparation du crime de Srebrenica, notamment sur le point de savoir si
la RFY savait ou avait une raison de savoir que l’armée de la Republika
Srpska se préparait à commettre un génocide. A mon avis, le mens rea
exigé du complice n’est pas le même que celui qui incombe à l’auteur
principal, soit l’intention spécifique (dolus specialis) de commettre le
génocide, et il ne peut pas en être autrement, car exiger cette intention
reviendrait à assimiler le complice au coauteur.
   Il est possible, à ce propos, de se référer, par analogie, à l’article 16 des
articles de la Commission du droit international sur la responsabilité de
l’Etat, intitulé « Aide ou assistance dans la commission du fait inter-
national illicite », selon lequel :
         « L’Etat qui aide ou assiste un autre Etat dans la commission du
      fait international illicite par ce dernier est internationalement res-
      ponsable pour avoir agi de la sorte dans le cas où
      a) ledit Etat agit ainsi en connaissance des circonstances du fait
           internationalement illicite ; et
      b) le fait serait internationalement illicite s’il était commis par cet
           Etat. »
Il ressort de cet article, qui peut être considéré comme se rapportant à « la
complicité » dans les relations interétatiques, que les deux éléments exigés
sont l’assistance et la connaissance des circonstances du fait internatio-
nalement illicite et non la participation à la commission de celui-ci.
   En l’occurrence, le mens rea consiste en la volonté du complice d’assis-
ter l’auteur principal, en sachant bien ou en étant censé savoir la nature
du crime que celui-ci se prépare à commettre. C’est ainsi que la Commis-
sion du droit international a interprété le litt. e) de l’article III de la
convention sur le génocide de 1948 relatif à la complicité (rapport de la
Commission du droit international sur les travaux de sa cinquante-
troisième session, 2001, p. 155).
   Il est de fait que de nombreuses données, dont la Cour était saisie,
convergeaient pour démontrer que la RFY aurait dû savoir qu’un géno-

322

362     APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. BENNOUNA)


cide se tramait et qu’elle n’en a pas moins continué à assister la Repu-
blika Srpska et son armée dans les opérations qu’elle menait, y compris à
Srebrenica.
   Il est difficile de comprendre que la Cour ait évité de se prononcer sur
la définition de la complicité, laissant ainsi en suspens la question de
savoir si le complice doit partager lui-même l’intention spécifique (dolus
specialis) avec l’auteur principal du génocide (arrêt, par. 421). Pourtant,
la Cour se devait d’écarter une telle condition, avancée par le défendeur,
parce qu’elle va à l’encontre de la définition généralement admise de la
complicité et, d’un point de vue logique, parce qu’elle conduirait au résul-
tat absurde consistant à assimiler complice et auteur principal. Pour ne
pas avoir à trancher cet aspect, ce qui est regrettable pour la clarification
du droit international en la matière, la Cour a estimé que, au minimum,
la connaissance par le complice de l’intention spécifique de l’auteur prin-
cipal était nécessaire ; ce qui lui permettra ensuite, en se livrant à une
interprétation, à notre avis non fondée, des faits de la cause de conclure
à l’absence de complicité de la Serbie.
   Il est vrai que les conclusions du TPIY dans le jugement des principaux
responsables, que ce soit à la tête de la RFY ou de la Republika Srpska,
auraient pu fournir des éléments décisifs, susceptibles de balayer tous les
doutes éventuels quant à la connaissance que les dirigeants de la Serbie-
et-Monténégro avaient de ce qui se tramait à Srebrenica. Cela nous
amène naturellement à considérer que l’appréciation complète de la res-
ponsabilité de l’Etat demeure, en réalité, suspendue à l’arrestation des
principaux responsables du drame de Srebrenica, à leur jugement et aux
révélations qui pourraient s’ensuivre quant au rôle de la RFY.
   Ainsi, à la lumière des débats approfondis qui se sont tenus devant la
Cour, j’ai été convaincu des liens étroits entre la responsabilité pénale
individuelle et la responsabilité étatique dans ce type de procès. Il est rare
en effet qu’un Etat annonce sans détour son intention de détruire partiel-
lement ou totalement un groupe ethnique, culturel ou religieux, ou qu’il
fasse état de sa connaissance qu’un tel crime allait advenir ou encore qu’il
admette l’avoir commis. C’est donc au travers du comportement de ceux
qui engagent l’Etat et de leur mise en jugement qu’on peut remonter à la
responsabilité de l’Etat lui-même ; à moins, bien entendu, que l’on se
trouve dans l’hypothèse d’un pays vaincu, livré à ses occupants, dont les
structures, anéanties, dévoilent ainsi tous les secrets de leurs archives à la
justice internationale. Mais tel n’était pas le cas pour la RFY (Serbie-et-
Monténégro) qui est allée jusqu’à refuser à la Cour l’accès aux comptes
rendus non expurgés de son « Conseil suprême de défense » (lettre de
l’agent de la Serbie-et-Monténégro en date du 16 janvier 2006).
   Cela étant, je suis d’avis que la Cour disposait des éléments pour éta-
blir d’ores et déjà la complicité de la RFY pour le génocide.
   L’élément matériel de ce crime, à savoir l’aide et l’assistance multi-
formes de Belgrade à la Republika Srpska et à son armée, la VRS, a été
largement étayé par la Cour, lorsqu’elle a examiné la responsabilité de la
RFY pour manquement à l’obligation de prévenir le génocide. Ce soutien

323

363      APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. BENNOUNA)


continu de nature politique, militaire et financière avait existé, en effet,
avant, pendant et après le massacre de Srebrenica.
   Il reste à se demander si l’élément intentionnel existe, soit la poursuite
de cette aide et de cette assistance, alors que la RFY savait ou était censée
savoir que les destinataires se préparaient à commettre un acte de géno-
cide et qu’elle les soutenait de la sorte pour parvenir à leurs fins. C’est
lorsque l’aide et l’assistance sont fournies en connaissance de cause de
l’intention génocidaire de son destinataire qu’elles sont constitutives de
complicité, se distinguant ainsi de la violation de l’obligation de préven-
tion où seule la perception du risque de génocide est exigée.

   J’admets que la difficulté, dans cette affaire, pour prouver la connais-
sance par Belgrade de l’intention génocidaire de l’armée des Serbes de
Bosnie, provient du fait que cette intention ne s’est constituée, selon le
TPIY, qu’à peine deux jours avant l’exécution matérielle du génocide
intervenu entre le 13 et le 17 juillet 1995. Mais de cette difficulté réelle, on
ne peut déduire automatiquement que Belgrade ne savait pas et ne pou-
vait pas savoir que le génocide se décidait.
   Tout d’abord, l’armée yougoslave de Belgrade (la VJ) avait maintenu
la présence d’un certain nombre de ses officiers au quartier général de
l’armée des Serbes de Bosnie (la VRS), à Han Pijesak, et il est inconce-
vable que ceux-ci n’aient pas informé leur hiérarchie (voir le rapport du
Netherlands Institute for War Documentation, « Srebrenica — a « safe »
area », du 10 avril 2002).
   D’autre part, lors du procès Milošević, le général Wesley Clark
(conseiller militaire américain) a fait le témoignage suivant :
         « Général Clark : Moi, j’avais toujours envie de mieux comprendre
      pourquoi Milošević pensait pouvoir conserver son autorité et
      son pouvoir en présentant le plan de paix aux Serbes de Bosnie.
      Donc, je lui ai simplement posé la question. Je lui ai dit : « Monsieur
      le président, vous dites que vous avez une grande influence sur les
      Serbes de Bosnie, mais comment se fait-il que votre influence aille si
      loin qu’elle permette au général Mladić de tuer toutes ces personnes
      qui ont été tuées à Srebrenica ? » Et Milošević m’a regardé. Il s’est
      interrompu un instant et il a déclaré : « Eh bien, général Clark, j’ai
      averti moi-même Mladić qu’il ne fallait pas qu’il fasse cela, mais il ne
      m’a pas obéi. »
         Question : Vous comprenez à quoi il est fait référence ici. Vous
      comprenez bien, sans doute, que les choses vont au-delà des
      mots.
         Général Clark : Certainement.
         Question : Est-ce que cela vous explique le contexte dans lequel
      l’accord a finalement été obtenu ?
         Général Clark : Et bien, il était tout à fait clair que je l’interrogeais
      au sujet du massacre de Srebrenica. Lorsque j’ai parlé de « tuer

324

364      APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. BENNOUNA)


      toutes ces personnes », il ne s’agissait pas d’opération militaire, mais
      d’un massacre. Et c’était une réalité qui était diffusée un peu partout
      par les médias. » (Milošević, IT-02-54, compte rendu d’audiences,
      15 décembre 2003.)

En effet, plusieurs sources attestent que le général Mladić était resté en
contact permanent avec Milošević avant le début des massacres et notam-
ment entre les 7 et 14 juillet 1995 (voir le rapport présenté par le
Secrétaire général en application de la résolution 53/35 de l’Assemblée
générale intitulé « La chute de Srebrenica », Nations Unies, doc. A/54/549,
p. 83).
   Il est dès lors établi, à notre avis, que les autorités de Belgrade étaient
pleinement informées de l’attaque de Srebrenica et qu’elles auraient dû
savoir également qu’un massacre de la population musulmane de cette
ville se préparait.
   Il suffit pour s’en convaincre de rappeler la présence des « Scorpions »,
forces paramilitaires sous le contrôle du ministre de l’intérieur de la Ser-
bie-et-Monténégro, sur le terrain même où s’est déroulé le massacre.
   La Cour admet d’ailleurs que des documents lui ont été présentés rat-
tachant les « Scorpions » au « MUP de Serbie [ministère serbe de l’inté-
rieur] » ou les qualifiant « d’unité … du ministère serbe de l’intérieur »
(arrêt, par. 389), mais elle n’en tire aucune conséquence au niveau de la
complicité, se demandant seulement, pour les besoins de l’appréciation de
la responsabilité directe, si ces forces paramilitaires étaient des organes de
jure du défendeur ou si elles étaient sous sa complète dépendance. Or, à
supposer même que ce ne soit pas le cas, les liens de ces forces avec le
ministère de l’intérieur serbe et leur participation avérée
au massacre de Srebrenica pouvaient, pour le moins, conduire la Cour
à se demander si la Serbie n’était pas, de ce fait, tenue informée de la pré-
paration et de l’exécution du génocide perpétré à Srebrenica.
   La Serbie, qui portait à bout de bras la Republika Srpska et son armée,
la VRS, où exerçaient de nombreux officiers dont la carrière était dépen-
dante de Belgrade, avait tissé de multiples liens avec les structures poli-
tiques et militaires qui avaient décidé du génocide et l’avaient mis en exé-
cution ; elle en était, dès lors, parfaitement informée, ce qui en fait le
complice de ce crime et engage sa responsabilité internationale.

  A mon avis, la Cour, sans même attendre d’autres jugements du TPIY,
pouvait conclure, avec les éléments à sa disposition, à la complicité de la
Serbie dans le génocide perpétré à Srebrenica ; elle aurait fait justice de la
sorte à la mémoire des milliers de victimes de ce massacre, tout en répon-
dant à l’attente de leurs familles.

  Elle n’aurait pas, pour autant, accablé la Serbie, ni entravé en quoi que
ce soit l’indispensable réconciliation et la coopération nécessaire entre les
Etats de la région des Balkans ; la Cour s’adresse certes aux agissements
d’un pays, mais celui-ci avait à sa tête un régime qui a été qualifié par le

325

365      APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. BENNOUNA)


Conseil des ministres de Serbie-et-Monténégro, dans un communiqué du
15 juin 2005, de la façon suivante :
        « Ceux qui ont accompli les tueries à Srebrenica et ceux qui ont
      ordonné et organisé le massacre ne représentaient ni la Serbie ni le
      Monténégro, mais un régime antidémocratique de terreur et de
      mort, contre lequel la grande majorité des citoyens de Serbie-et-
      Monténégro a opposé la plus forte résistance. »
Il est certain que la continuité de l’Etat a pour conséquence la perma-
nence de la responsabilité de celui-ci pour tout acte illicite qui aurait été
commis en son nom. Est-ce une raison pour s’installer dans un quel-
conque négationnisme ? Certainement pas. L’un des enseignements les
plus précieux des drames qui ont endeuillé le siècle précédent, et qui
heurtent la conscience de l’humanité tout entière, consiste en l’accep-
tation du passé dans toute sa vérité et en la demande, en conséquence,
du pardon pour les souffrances infligées. C’est le seul moyen, sans doute,
d’annoncer la reconstruction d’un avenir commun. Un tel processus va
au-delà de la justice à proprement parler ; mais celle-ci peut y contribuer
fortement.

                                         (Signé) Mohamed BENNOUNA.




326

